Title: Proceedings of Sinking Fund Commissioners, 26 December 1795
From: Adams, John,Pickering, Timothy,Wolcott, Oliver Jr.
To: Washington, George


          
            [Philadelphia, 26 Dec. 1795]
          
          At a meeting of the Commissioners of the Sinking fund on the 26th day of December 1795;
          
          Present,
          The President of the Senate,
          The Secretary of State,
          The Secretary of the Treasury.
          A Report of the Secretary of the Treasury was read, as follows.
          “That to provide for the payment of the Interest on the public debt which will fall due at the close of the present year, it will be necessary to anticipate the appropriated Revenues to the amount of five hundred thousand dollars.
          “The authority to make a Loan for this purpose, is contained in the first section of an Act passed on the third day of March 1795 entitled ‘an act making further provision for the support of public credit & for the redemption of the public Debt’.
          “The Secretary proposes that the said Loan be had of the Bank of the United States for one year, to bear interest from the first day of January ensuing, at the rate of six pr centum pr annum; to be refunded out of the proceeds of the duties on Goods, wares & merchandize imported, on the tonnage of Ships & vessels and upon spirits distilled in the United States and Stills, which may accrue to the end of the present year, and be then uncollected.
          “That the Commissioners may be satisfied as to the real state of the Treasury, at the latest period to which the accounts have been settled, he takes the liberty to lay before them a copy of his report made to the House of Representatives on the 14th instant, in which the Receipts and Expenditures for the three first quarters of the present year are exhibited, and also a view of the probable receipts & Expenditures for the year 1796.
          “Wherefore the said Secretary requests that the Board of Commissioners of the Sinking fund, would resolve that an application be made to the President of the United States, for his permission to the Secretary of the Treasury to borrow five hundred thousand Dollars on the terms & conditions before-mentioned, to be applied in the manner herein proposed.”
          Whereupon, it was resolved unanimously that the sum of Five hundred thousand Dollars be borrowed by the Secretary of the Treasury for a term not exceeding one year, at a rate of Interest not exceeding six per centum per annum, to commence on the first of January 1796, pursuant to the first section of the act entitled “an act making further provision for the support of public

credit & for the redemption of the public debt”; and that this Resolution be laid before The President of the United States for his approbation.
          
            John Adams, President of the SenateTimothy Pickering, Secy of StateOliv: Wolcott, Secy of the Treasury
            Decembr 28th 1795
            ApprovedGo: Washington.
          
        